   Case 2:19-cr-00839-MCA Document 21 Filed 01/25/21 Page 1 of 1 PageID: 95




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA, )
              Plaintiff,  )
                          )
        v.                )                 Criminal Number: 2:19-cr-00839-MCA
                          )
HERBERT WHALEN,           )
a/k/a “Bert Whalen”       )
              Defendant.  )

           ORDER GRANTING MOTION FOR APPROVAL OF SUBPOENAS

       The Defendant has filed a motion for Court approval of subpoena documents to be issued

to Indianapolis Power and Light Company and Citizens Energy Group. For the reasons in the

motion, the Court finds that the subpoenas meet the standard for Rule 17(c) subpoenas, and

GRANTS the motion.

       Therefore, it is ORDERED that the Clerk issue the Defendant’s proposed subpoenas. The

Defense SHALL BE responsible for proper service. SO ORDERED.



DATED: 1/25/21                              _________________________________________
                                            The Hon. Madeline Cox Arleo
                                            United States District Court
                                            District of New Jersey
